Tuck, J.,
delivered the opinion of (his court.
If .the word ^almost,” in connection with the charge of irreparable damage, had not been used, we suppose that all objection to the frame of the bill would have been waived. Equity does not require a set form of words in cases of this kind, It has not been decided in this State, that a bill otherwise good, would be defective, if the charge of irreparable mischief were omitted. As the court must be satisfied, from a statement of the grievances complained of, that the injury, if not restrained, would be irreparable, it would seem, that the complainant’s own opinion of their consequences can have little effect on the conscience of the court. It is enough if the court can discover, from the allegation of facts, that the party is *157entitled to the injunction for which he prays; and nothing can be clearer, in our opinion, than that acts are of that character, which, if persisted in, will result in the destruction of all the timber on a man’s home-plantation, where wood and timber are necessary to the enjoyment of the property in that character. To be sure the money value of the timber may be ascertained, and remuneration, in many cases, made in damages at law, but will that compensate the owner for being deprived of the use of his farm in the manner in which he has been accustomed to enjoy it? The subject has been so often treated jn this court, that we need only apply the doctrine as heretofore established, not, however, looking to words only, but giving the decisions effect according to the principles advanced.
(Decided July 15th, 1859.)
Objection was also made, on the ground, that the bill was not filed until after the injunction had been ordered; but this ought not to operate a reversal of the order. It was, at most, a mere irregularity. It is not uncommon, in some of the counties, to proceed in this way. In the Court of Chancery there was a rule prohibiting such a practice; but we are not advised that any such exists in the court where this order was passed; nor do we say, that if there were such a rule, an appeal would lie, merely because it had been disregarded by the judge. When a practice has become inveterate it is better to adhere to it, until changed by a prospective rule, than to incur the risk of doing injustice to a party who may have followed it, and especially where the opposite side has not been injured by the alleged irregularity.

Order affirmed with Costs,